Citation Nr: 0908031	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-39 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), prior to October 8, 2008. 

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
since October 8, 2008. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 
1969.  His decorations include the Vietnam Service Medal, the 
Vietnam Campaign Medal, and the Combat Action Ribbon.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2003 rating decision in which the RO denied, 
inter alia, the Veteran's claim for a rating in excess of 10 
percent for PTSD.  In March 2004, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in July 2004, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 2004.

By rating decision in October 2005, the RO granted a 
30 percent rating for PTSD from May 30, 2003, the date of the 
Veteran's claim for increase. 

In September 2007, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

In November 2007, the Board remanded the Veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development.  By rating decision in November 
2008, the RO granted a 50 percent rating for PTSD from 
October 8, 2008 ( the date of the Veteran's most recent VA 
examination)., but continued the denial of rating greater 
than 30 percent prior to that date as reflected in a November 
2008 supplemental SOC (SSOC)) .  

Although the RO awarded higher ratings before and since 
October 8, 2008, inasmuch as higher ratings are available for 
PTSD, and  the Veteran is presumed to seek the maximum 
available benefit for a disability, the Board has 
characterized the appeal as now encompassing the two matters 
claims for higher ratings remain viable on appeal.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  Prior to October 8, 2008, the Veteran's service-connected 
PTSD was  manifested by difficulty with sleep, nightmares 
ranging from four to seven nights per week, occasional 
flashbacks, decreased appetite, increased arousal, 
hypervigilance, lack of motivation, depressed or dysphoric 
mood, restricted affect, relationship problems, and periods 
of trouble with hygiene, these symptoms are indicative of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal).

3.  Since October 8, 2008, the Veteran's service-connected 
PTSD has been  manifested by difficulty with sleep, 
nightmares two to five times per week, daytime intrusive 
memories, decreased appetite, hyperarousal, hypervigilance, 
low energy level, avoidance behaviors, discouraged and 
dysphoric mood, guarded and reserved affect, difficulty in 
establishing and maintaining effective work and social 
relationships, and thought processes and communication mildly 
impaired by some difficulties with short-term memory and 
concentration; ; overall, these symptoms are indicative of no 
more than occupational and social impairment with reduced 
reliability and productivity.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD, prior to October 8, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2008).  

2.  The criteria for a rating in excess of 50 percent for 
PTSD, since October 8, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a June 2003 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  A July 2004 SOC set for 
the criteria for higher ratings for PTSD.  A March 2006 post-
rating RO letter explained how disability ratings are 
determined, by applying the rating schedule, and specifically 
stated that VA would consider the nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
March 2006 letter also provided examples of the types of 
medical and lay evidence that the Veteran could submit or ask 
VA to obtain that would be relevant to establishing 
entitlement to increased compensation.  The Board finds that 
the March 2006 letter (provided after the last adjudication 
of the claim), read together with the July 2004 SOC, which 
includes the pertinent rating criteria, satisfies the notice 
requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned letter is 
deficient in meeting the Vazquez-Flores requirements, the 
Board finds that neither the timing nor the content of that 
letter is shown to prejudice the Veteran.  The claims file 
reflects that the Veteran had actual knowledge of the 
information and evidence necessary to substantiate his claim 
for an increased rating.  In this regard, during the October 
2008 VA examination, the Veteran indicated that he was having 
no ongoing difficulties on the job.  In addition, at his 
personal hearing he testified about the effect of PTSD on his 
relationship with his wife and son.  Significantly, the Court 
in Vazquez-Flores held that actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim.  Vazquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  Given the Veteran's statements regarding the 
effects of his PTSD on his employment and daily life, the 
Board finds that actual knowledge of the information and 
evidence needed to establish an increased rating is shown. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of September 2003, 
August 2005, and October 2008 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's September 2007 Travel Board 
hearing, along with various statements submitted by the 
Veteran and his representative on his behalf.  The Board also 
finds that no additional RO action to further develop the 
record is warranted. 

While the  AMC did not issue an SSOC specific to the award of 
a 50 percent rating for PTSD as of October 8, 2008, the 
Veteran is not shown to be prejudiced by this.  The November 
2008 rating decision explained the basis for the grant of the 
50 percent rating, but also why no higher rating was 
warranted.  While not in the form required under 38 C.F.R. 
§ 19.31 (2008) and requested in the November 2007 Board 
remand, the November 2008 rating decision provided the 
substance of what an SSOC would have provided by way of 
explanation.  Given that and the fact that the November 2008 
SSOC explains why no rating greater than 30 percent 
is warranted prior to October 10, 2008, there is no due 
process bar to rendering a decision as to the rating at each 
stage.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
Here, the RO has already assigned staged ratings for the 
veteran's disability, and the following analysis  is 
therefore undertaken with consideration of the possibility of 
further staged rating.

The ratings for the Veteran's PTSD have been assigned 
pursuant to Diagnostic Code 9411.  However, the actual 
criteria for rating the Veteran's disability are set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130.

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there  is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).  

Shortly after the Veteran filed a claim for increase,  he was 
afforded a VA psychiatric evaluation in September 2003.  
During the  examination the Veteran reported being employed 
at the Department of Labor and having no psychiatric 
hospitalizations.  He denied suicidal ideation, 
hallucinations, delusions and other psychotic symptoms.  He 
did report nightly nightmares, occasional flashbacks, 
increased arousal, difficulty sleeping, impaired 
concentration, hypervigilance, loss of interest, mild 
depression, occasional feelings of helplessness and 
hopelessness, decreased appetite and being easily startled.

On examination,  speech and motor activity within normal 
limits.  Eye contact was intermittent.  Thoughts were 
generally organized and goal directed.  The Veteran was alert 
and fully oriented.  Recent and remote memories appeared to 
be generally intact.  His mood was perhaps slightly 
dysphoric; affect was appropriate to content.  Insight and 
judgment appeared to be intact, and intellectual functioning 
was within normal limits.  The Axis I diagnoses given 
included PTSD; mood disorder, not otherwise specified (NOS); 
and nicotine dependence.  The examiner assigned a GAF score 
of 48 related to PTSD and 65 related to mood disorder.  In 
assigning the score of 48, the examiner stated that the 
Veteran does report a significant impairment in his 
relationships.  

VA treatment records from May 2004 to July 2005 show that the 
Veteran continued his work at the Department of Labor.  The 
Veteran was working with other veterans; giving them classes 
on writing resumes and other skills for transitioning from 
the military.  The Veteran also reported volunteering with 
veterans.  GAF scores of 59 and 60 were assigned during this 
period.  

The Veteran was afforded another VA psychiatric evaluation in 
August 2005.  At that time, the Veteran reported that he was 
still working as a veteran's employment representative 
teaching veterans various skills; he had worked at this job 
since 1992.  The classes he taught carried anywhere from 45 
to 60 veterans.  A year prior the Veteran had been sent to 
the Gulf to teach classes aboard an aircraft carrier.  He was 
not able to sleep for about three weeks while teaching the 
class, and took months to settle back done once he returned 
to the states.  He also stated he was a member of numerous 
veterans' organizations, although he rarely attended 
meetings.  Symptoms included nightmares at least four out of 
seven nights a week, intrusive memories, depressed mood, and 
trouble with intimate relationships; he was separated from 
his wife.  The Veteran also reported that he tends to isolate 
himself and his energy level is only fair.  He had guilt over 
the loss of friends in the war.  He struggled at times with 
his hygiene during periods of one to two weeks in the past 
and admitted that sometimes his wife has had to remind him to 
shower and care for himself.  He often lacked motivation to 
go to work but forced himself to go.  He was in general 
hypervigilant.  His appetite was fair and he had difficulty 
falling asleep.  

Mental status examination revealed the Veteran to be clean 
shaven, polite and cooperative throughout the interview.  He 
was oriented in all spheres.  His mood was depressed and his 
affect very restricted.  Short-term memory was fair and 
concentration for subtraction of serial sevens from one 
hundred was good and he performed the task without error.  
Thought process was goal directed.  He denied suicidal or 
homicidal ideation, as well as auditory or visual 
hallucinations.  While he complained of short-term memory 
problems, this was not clearly detected during the 
examination.  The Axis I diagnoses included PTSD, chronic and 
moderate to severe; mood disorder, NOS, secondary to PTSD; 
and nicotine dependence.  The GAF score assigned for PTSD was 
50, as was the GAF score for PTSD and mood disorder.  The 
Veteran was employable from a psychiatric standpoint.  

A December 2005 VA mental health note, written by a 
psychiatrist, showsAxis I diagnoses of PTSD and mood 
disorder, NOS.  The GAF score assigned was 62.  The Veteran 
continued to work at that time, but did report that at times 
he lacked motivation to perform work related tasks.  The 
Veteran and his wife were continuing to have marital 
difficulty.   

During the September 2007 Board hearing, the Veteran 
testified that the symptoms associated with his service-
connected psychiatric disorder include memory problems, 
relationships problems with both his wife and son, sleep 
disturbance characterized as frequent waking, nightmares 
every night, concentration problems and hypervigilance.  He 
relayed that he did not have a lot of friends, but indicted 
that he was still working.  

The Veteran was afforded a third VA psychiatric evaluation in 
October 2008.  The evaluation was performed by the same 
psychiatrist who evaluated the Veteran in August 2005.  In 
October 2008, the Veteran continued to work for the Colorado 
Department of Labor, helping veterans find jobs and teaching 
a class for the Transition Assistance Program.  He was having 
no ongoing difficulties on the job.  He was living with his 
wife of almost 39 years.  The Veteran described ongoing 
difficulties with hyperarousal, re-experiencing of traumatic 
events, and avoidance behaviors.  He had difficulty with 
sleep, awakening often without reason.  He did have 
nightmares that he felt had been increasing in the past year.  
These reportedly occurred anywhere from two to five times per 
week.  He also reported daytime intrusive memories.  He still 
startled easily to loud noises and was hypervigilant.  His 
energy level was low and he frequently felt down about daily 
events.  Interest and motivation was fair and he was able to 
mobilize himself for occasional events with family.  He 
complained of decreasing memory.  He denied suicidal 
thinking, auditory or visual hallucinations, and panic 
attacks.  

Mental status examination revealed the Veteran to be clean-
shaven and demonstrating neat grooming.  He was oriented to 
all spheres, except that he made an error on the month, which 
he did not detect.  His overall mood was discouraged and 
dysphoric and his affect was generally guarded and reserved, 
but polite and cooperative.  He did appear to have some 
slowed thought processes during the interview.  The score on 
his "SLUMS examination" was 24/30, which was a decrease 
from his last mental status examination from three years 
prior.  The examiner noted that thought processes and 
communication were mildly impaired by some difficulties with 
short-term memory and concentration, which seemed to have 
worsened since the last examination.  The Veteran was 
employable from a psychiatric standpoint.  The Axis I 
diagnoses included PTSD, chronic and moderate; and mood 
disorder, currently depressed, NOS, likely secondary to PTSD.  
The GAF score assigned was 54 and represented functioning 
within the last three months.  The examiner noted that scores 
in the 51 to 60 range reflected moderate symptoms, with 
moderate difficulty in social, occupational, and school 
functioning.  The examiner also specifically stated that the 
Veteran had occupational and social impairment, with reduced 
reliability and productivity, due to symptoms of flattened 
affect, some impairment of short- and long-term memory, some 
impaired judgment with regard to work-related material and 
interpersonal interactions, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

At the outset, the Board notes that, in addition to PTSD, the 
medical evidence reflects a diagnosis of a mood disorder, 
NOS.  Where it is not possible to distinguish the effects of 
a nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the Veteran's service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  As there is no indication here it is possible to 
distinguish the symptoms from the Veteran's various 
psychiatric disorders, the Board has considered all of his 
psychiatric symptoms in evaluating his service-connected 
PTSD.
A.  Prior to October 8, 2008

Collectively, the aforementioned medical evidence reflects 
that prior to October 8, 2008 the Veteran's PTSD was  
manifested by difficulty with sleep, nightmares ranging from 
four to seven nights per week, occasional flashbacks, 
decreased appetite, increased arousal, hypervigilance, lack 
of motivation, depressed or dysphoric mood, restricted 
affect, relationship problems, and periods of trouble with 
hygiene.  These symptoms are indicative of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal).  This is a level of occupational and 
social impairment no greater than what is contemplated in the 
currently assigned 30 percent disability rating.  

At no point during the period in question did  the Veteran's 
overall PTSD symptomatology meet the criteria for a rating in 
excess of 30 percent.  In this regard, the medical evidence 
does not show the Veteran to have circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, and impaired abstract thinking, or other symptoms 
that are characteristic of a 50 percent rating.  Rather, the 
Veteran effectively participated during  his examinations and 
in treatment, denied panic attacks, and demonstrated that he 
has intact judgment as well as recent and remote memory, with 
an organized goal directed thought process.   

The Board has considered the fact that, during this time 
frame,  the Veteran's mood had been described as depressed, 
however, a depressed mood is contemplated in the 30 percent 
rating assigned.  Moreover, the Veteran's mood also had been 
described as slightly dysphoric and mildly depressed, which 
indicates a lesser level of severity.  Thus, the medical 
evidence does not demonstrate the level of disturbance of 
motivation and mood as contemplated in the 50 percent rating.  

While the Veteran was described as having a very restricted 
affect in August 2005, in September 2003, his mood was 
slightly dysphoric and his affect appropriate to content.  It 
appears  that the Veteran's affect was  at least occasionally 
restricted.  Also, there was some difficulty in establishing 
and maintaining effective work and social relationships 
shown.  The Board also finds it significant that the Veteran  
held the same job since 1992, and this  job entailed working 
with other veterans, including teaching classes to 45 to 60 
veterans at a time.  The Veteran also reported volunteering 
with veterans.  The severity of the Veteran's difficulty in 
establishing and maintaining effective work and social 
relationships, along with his occasionally restricted affect, 
mildly depressed mood and all of his other symptoms simply 
did  not rise to the level of disability contemplated in the 
50 percent level.  

The Board further finds that none of the GAF scores assigned 
prior to October 8, 2008, ranging from 48 to 62, alone, 
provides a basis for assigning a rating in excess of 30 
percent for PTSD during this time frame in question.  
According to DSM-IV, a GAF score ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

In this case, the medical evidence of record reflects that, 
prior to October 8, 2008, the Veteran exhibited none of the 
symptoms identified in the DMS-IV as indicative of a score 
between 41 and 50.  Likewise, circumstantial speech and panic 
attacks are not shown and the Veteran has maintained 
employment throughout the course of this appeal.  As noted 
above, difficulty in establishing and maintaining effective 
work and social relationships to the level contemplated in 
the criteria for a 50 percent rating was not  demonstrated.  
Accordingly, despite the assigned GAF scores of 48 and 50, 
the medical evidence does not demonstrate that the criteria 
for a higher rating were not  met.

B.  Since October 8, 2008

Collectively, the aforementioned medical evidence reflects 
that since October 8, 2008 the Veteran's PTSD was  manifested 
by difficulty with sleep, nightmares two to five times per 
week, daytime intrusive memories, decreased appetite, 
hyperarousal, hypervigilance, low energy level, avoidance 
behaviors, discouraged and dysphoric mood, guarded and 
reserved affect, difficulty in establishing and maintaining 
effective work and social relationships, and thought 
processes and communication mildly impaired by some 
difficulties with short-term memory and concentration.  
Overall, these symptoms are indicative of no more than 
occupational and social impairment with reduced reliability 
and productivity, which is  contemplated in the currently 
assigned 50 percent disability rating.  

At no point during the period in question has the Veteran's 
overall PTSD symptomatology met the criteria for a rating in 
excess of 50 percent.  In this regard, the medical evidence 
does not show the Veteran to have suicidal ideation, 
obsessional rituals, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
and inability to establish and maintain effective 
relationships, or other symptoms that are characteristic of a 
70 percent rating.  Rather, the Veteran's PTSD has been 
described as moderate and a VA examiner stated that the 
Veteran had occupational and social impairment, with reduced 
reliability and productivity.  

The Board has considered the fact that the Veteran's mood has 
been described as discouraged and dysphoric and that some 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting is shown.  However, disturbances 
of motivation and mood are contemplated in the 50 percent 
rating assigned.  In addition, the Veteran has maintained 
employment and reportedly can mobilize himself for occasional 
events with the family.  The VA psychiatrist in October 2008 
specifically stated that the Veteran was able to maintain 
activities of daily living, including his own personal 
hygiene.  Therefore, depression affecting the ability to 
function independently, appropriately and effectively is not 
shown and the difficulty in adapting to stressful 
circumstances, even when considered with all the other 
symptomatology, is not reflective of the level of disability 
contemplated in a higher 70 percent rating.  

The Board further finds that the GAF score assigned on 
October 8, 2008, a 54, does not provides a basis for 
assigning a rating in excess of 50 percent for PTSD, since 
that time.  As noted above, according to DSM-IV, a GAF score 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  In this case, there is no medical evidence 
of circumstantial speech or panic attacks.  Moderate symptoms 
and impairment of functioning is reflected in the 50 percent 
rating already assigned.  Accordingly, the assigned GAF score 
of 54 does not demonstrate that the criteria for a higher 
rating have been met.

C.  Both Periods

Based on the foregoing, the Board finds that prior to October 
8, 2008, the Veteran's psychiatric symptomatology  more 
nearly approximated the criteria for the 30 percent rather 
than the 50 percent rating, and since October 8, 2008, the 
Veteran's psychiatric symptomatology has more nearly 
approximated the criteria for the 50 percent rather than the 
70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for 
the next higher, 50 and 70 percent, ratings have not been 
met, it logically follows that the criteria for higher 
ratings of 70 or 100 percent likewise are not met.

For all the foregoing reasons, the claims for ratings greater 
than 30 and 50 percent for PTSD, prior to and since October 
8, 2008, respectively, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating during either period,  that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

A rating in excess of 30 percent for PTSD, prior to October 
8, 2008, is denied.

A r t rating in excess of 50 percent for PTSD, since October 
8, 2008 is denied.




______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


